Clermont App. No. CA200609072, 2007-Ohio-4356. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s motion for a stay of the judgments of the court of appeals and trial court pending resolution of his appeal before this court,
It is ordered by the court that the motion is granted conditioned upon appellant maintaining the $5,000 bond posted with the Clermont County Common Pleas Clerk of court on September 13, 2006, in ease No. 2005 CVH 01328, and further conditioned upon appellant complying with all the conditions imposed by said bond.